DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the following limitations are ambiguous:
the resin composition contains an epoxy resin and a phenolic resin curing agent, and in a case where SP1 represents a Hansen's method-based average solubility parameter of a resin group consisting of the epoxy resin and the phenolic resin curing agent in the resin composition, and Mn1 represents a number average molecular weight of the resin group consisting of the epoxy resin and the phenolic resin curing agent, SP1 and Mn1 satisfy Mn1 < 210 x SP1 - 4,095.
Examiner notes that claim first recites the resin composition contains an epoxy resin and a phenolic resin curing agent and then, the claim also recites “resin group consisting of the epoxy resin and the phenolic resin curing agent in the resin ”, which is narrower limitation. The transitional term "containing", which is synonymous with “comprising”, "including," is inclusive or open-ended and does not exclude additional, unrecited elements and is therefore broader. On the other hand, the transitional phrase "consisting of" excludes any element or ingredient not specified in the claim and is therefore narrower in scope. Hence, it is unclear whether the resin group is open to other constituents or limited to only epoxy resin and the phenolic curing agent. A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Furthermore, the features of Hansen solubility parameter (SP1) and number-average molecular weight (Mn1) seem to be based on the narrower resin group and it appears that these parameters would likely change depending on the resin composition. Consequently, it is confusing whether the recited SP1 and Mn1 condition apply to open-ended resin composition, which may include other elements and materially affect the properties. Therefore, one of ordinary skill in the art would not able to clearly determine the scope of the recited composition and condition, thereby rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the resin composition contains an epoxy resin and a phenolic resin curing agent. As one possibility, this issue can be overcome by reciting: the resin composition consists of
With respect to claim 16, a step of cleaning is not performed…is ambiguous because it is unclear whether a cleaning step is actually performed or not? Examiner notes this negative limitation states that cleaning step is not performed. However, if Applicant intends to perform the cleaning during a specific stage (but not at other stages), then cleaning should be positively claimed excluding other stages. The recited, vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a step of cleaning the flux is not performed. 
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 8070043, hereafter “Fleming”) in view of Sheng et al. (US 2008/0000549, hereafter “Sheng”).
Regarding claim 1, Fleming discloses a method for manufacturing an electronic device including a base material (substrate) that has an exposed metal 
Fleming is silent as to the fluxing containing 1-18 parts by mass rosin and an activator in the flux. However, such ingredients are known in the art. Sheng teaches that it has been known in prior art to provide a flux comprising about 5-40% by mass of rosin or a rosin derivative, an activating agent, a thixotropic agent and a solvent, developed as low-flux residue or “no-clean” solder composition [0007]. It is noted that about 5-40% of rosin amount in the flux overlaps with claimed range of 1-18% rosin in the flux. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include 5% rosin and activator in the flux of Fleming because such features are conventional in the art and doing so would result in a low-flux residue or “no-clean” solder composition (Sheng). Hence, Fleming as modified by Sheng discloses the flux containing a rosin (about 5% by mass), an activator, and a solvent, wherein a percent change in mass of the flux that is measured before and after a heating treatment procedure is lower than 21% by mass.
As to claims 2-4, examiner notes that limitations concerning SP1 and Mn1 features of the resin are indefinite in scope for reasons explained in the 112 rejection above. As best understood, the resin composition in Fleming contains an epoxy resin and a phenolic resin curing agent.
As to claim 5, Fleming discloses that a content of the epoxy resin encompasses 10% as the resin component in the composition (col. 4, line 25), which falls within recited range of 2-20%.
As to claim 6, Fleming discloses that conventional curing agents are known and can be provided to cure the resin component, thereby facilitating storage stability (col. 8, lines 1-10). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide at least 2% curing agent in the resin composition since such agent is 
As to claim 7, Fleming discloses that the epoxy resin is a bisphenol-type epoxy resin (col. 4, lines 16-18).
As to claims 8-10, Fleming discloses that the resin composition further contains a filler, preferably 0-70% (col. 9, lines 45-55), which overlaps with claimed range of 70-95%.
As to claims 11-12, Fleming discloses that the flux & resin composition further contains a coupling agent (adhesion promoter), where conventional coupling agent contains aminosilane (col. 10, lines 21-30).
As to claims 13-14, Fleming discloses that the activator in the flux contains an organic acid (col. 9, lines 30-35). It is noted that either organic acid or amine is sufficient to meet the claim and thus, amine component is optional 
As to claim 15, Fleming discloses the method for manufacturing, further comprising: preparing the electronic component having solder bumps/balls; subsequently attaching the flux to the solder bumps in the flux treatment step; then electrically connecting the electronic component and the exposed metal portion of the base material/substrate through the solder bumps (col. 12, lines 2-15); and then introducing the resin composition into a space between the base material and the electronic component and into the periphery of the electronic component in the introduction step and performing a heating treatment (e.g. reflow- col. 12, lines 16-26).
As to claim 16, examiner notes that recited step is indefinite in scope for reasons explained in the 112 rejection above. As best understood, Fleming discloses that a step of cleaning the flux with a solvent is not performed at a stage that follows the flux treatment step and precedes the introduction step.
As to claim 17, Fleming discloses that the exposed metal portion is a metal circuit portion (electrical metal contacts- col. 3, lines 20-25).
As to claim 18, Fleming discloses that the base material is constituted with an inorganic substrate or an organic substrate (col. 1, lines 18-20). It is noted that inorganic or organic includes all substrates and so, any substrate meets this claim.
As to claim 19, Fleming discloses that the resin composition is a thermosetting resin composition (col. 3, lines 37-38).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735